DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: on line 1, remove “the surrounding area”, replace with -- a surrounding area --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites the limitation "the light-collimating element" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 28 recites the limitation "the light-collimating element" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeun (US Pub. No. 2016/0274222).
Regarding claims 16 and 30, Yeun teaches a lidar for detecting an object in a surrounding area, comprising:
a light source (100) for emitting electromagnetic radiation;
a deflection mirror (140) for deflecting the emitted electromagnetic radiation, as deflected emitted electromagnetic radiation, through at least one angle into the surrounding area; and
an optical receiver (130) for receiving electromagnetic radiation that has been reflected from the object;
wherein the optical receiver has an aperture region disposed on a main beam axis of the light source (Fig. 1, item 132);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeun in view of Land et al. (US Pub. No. 2014/0252209).
Regarding claim 17, Yeun teaches all the claimed limitations except for the optical receiver has at least one detector element that at least in part surrounds the aperture region. Land teaches a lidar sensor comprise an optical receiver (130) has at least one detector element that at least in part surrounds the aperture region (Fig. 1B). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a detector as taught within said optical receiver in order to obtain a smaller and compact system.
Regarding claim 18, Yeun, as modified by Land, teaches the invention as claimed in claim 17 above. The combination of Yeun and Land does not specifically teach the optical receiver has at least two detector elements, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate said at least one detector element into multiple detector elements since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 19-21 and 23, Yeun, as modified by Land, teaches the invention as claimed in claim 17 above. Yeun further teaches the aperture region includes a passage (132) [claim 19]; wherein the light source is disposed on a side of the optical receiver which faces away from the surrounding area (Fig. 8) [claim 20]; wherein the aperture region includes a mirror (140) [claim 21]; wherein the deflection mirror includes a micromechanical deflection mirror (para. 48) [claim 23].
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeun in view of Land as applied to claim 21 above, and further in view of Ray et al. (US Pub. No. 2009/0123158).
Regarding claim 22, Yeun, as modified by Land, teaches all the claimed limitations except for the light source is disposed on a side of the optical receiver which faces toward the surrounding area. Ray teaches a lidar sensor comprises a light source (12) disposed on a side of an optical receiver (16) which faces toward the surrounding area. It would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the light source to the side of the optical receiver which faces the surrounding area, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeun in view of Bartlett et al. (US 2017/0357000).
Regarding claims 24 and 26, Yeun teaches all the claimed limitations except for an array of micro-optical elements; wherein the deflection mirror and the array are disposed so that the at least one angle is associated with exactly one micro-optical element; wherein the micro-optical elements include microlens, reflective elements or light-diffracting elements [claim 26]. Bartlett teaches a lidar sensor comprises an array of micro-optical elements (Fig. 4, item 409); wherein the deflection mirror and the array are disposed so that the at least one angle is associated with exactly one micro-optical element (para. 47); wherein the micro-optical elements include microlens, reflective elements or light-diffracting elements. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an array of micro-optical elements as taught within said lidar sensor in order to facilitate scanning operation.
Regarding claim 27, Yeun, as modified by Bartlett, teaches the invention as claimed in claim 24 above. Yeun further teaches a light-collimating element (Fig. 1, item 170) simultaneously constitute an objective of the optical receiver.
Regarding claim 28, Yeun, as modified by Bartlett, teaches the invention as claimed in claim 24 above. Yeun further teaches a mirror unit (120), which diverts the deflected emitted electromagnetic radiation onto the micro-optical element, is disposed on the optical axis of the light collimating element (Fig. 1, item 170).
Regarding claim 29, Yeun, as modified by Bartlett, teaches all the claimed limitations except for the mirror unit is configured convexly, however convex mirror is well-known to one having an ordinary skill in the art. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a convex mirror for said mirror unit since it has been held that simple substitution of one known element for another to obtain predictable results would have been within the technical grasp of a person having an ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852